MEMORANDUM**
Sergio Gonzales-Buan, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection un*951der the Convention Against Torture. We have partial jurisdiction under 8 U.S.C. § 1252. We review denial of withholding for substantial evidence. Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s denial of Gonzales-Buan’s application for withholding of removal. See id. The “evidence does not compel a finding that it is more likely than not that he will be persecuted” if he returns to the Philippines. Id. at 816.
The IJ denied political asylum on the grounds that Gonzales-Baun did not apply within the statutory one-year period. We are precluded from reviewing this determination. See 8 U.S.C. § 1158(a)(2)(B); Hakeem, 273 F.3d at 815.
We are also precluded from reviewing the IJ’s denial of voluntary departure. See 8 U.S.C. § 1229c(f); Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.